Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 1 of 11




  US     Department of Homeland Security

Departmental Freedom of Information Act
                                  FOIA
    Backlog         Reduction Plan 2020                   2023

        A   Business Modernization Roadrnap




                                                                 MUM=
                                                                  72




                           November           8   2019




            With honor   and   integrity

            we   will safeguard   the   American people

            our homeland    and our      values




                                                             EXHIBIT E
                                                                        NTG00088271
  Introduction


The Challenge

  Increase


  DHS




  Reducing

  Reducing
              in




                12
                15
                    4
                    3
           Efforts to


  Implementing

FOIA Backlog




               1713
                15
                 15
                     7
                     6
                     9
           Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 2 of 11




Table of Contents
Executive     Summary




                     8
                    11   DHS     Backlog and Systemic Challenges

                   Requests Received

                          Increase




                     Reduction


Goal 1 Improve Service




               Low volume
                                   to
                                              and Productivity

                                        Productivity

                         the Backlog Reduction


                                     Goals


                                        the Public
                                                        and Reduce the Backlog




                                                       by
                                                         Roadmap




               High volume Component FOIA Backlogs by 10 percent

                                     Component FOIA Backlogs by 15 percent




                19
  Responding        to   FOIA     Requests in a Consistent Timely Manner




               22
  Reducing     the    Age of Open          Requests




                  18
Goal   2   Improve Service         to   the Department         by

  Increasing Stakeholder             Satisfaction      with    Reliability      Security   Privacy and Responsiveness     16
  Mitigating Risks




                22
  Enabling Faster          More    Accurate     and Better Documented Decisions

  Improving        Data   Reliability      and Consistency

Goal   3   Improve FOIA IT           Infrastructure      by

                                                               Number of                                    FOIA              20




                 22
  Eliminating Duplication               by Reducing      the                     Systems Used to Process           Requests




                23
  Increasing Efficiency           by Ensuring       Interoperability           between   Solutions to Enable Faster   More
  Accurate     Processing


  Promoting the Use of Artificial              Intelligence         to   Enable a Quicker Path to    New   Capabilities   22
  Increasing Use of Shared Resources




               29 24
  Fostering Innovation to Improve Operational Efficiency

Goal   4   Improve FOIA Workforce               Engagement           by




                28
                 27
  Demonstrating Investment in Frontline




                  27
                                                              Employees

  Establishing Government Information


  Automating Routine Work Enabling Employees
                                                         Specialist        FOIA
                                                                          to
                                                                                    Career Paths


                                                                               Focus on the More Complex Tasks        27
  Changing the Culture of the FOIA EmployeeStakeholder                               Relationship




                 28
Goal   5   Strengthen      the   FOIA     Policy and Oversight Framework


  Clarifying and Delineating               Authorities      and   Responsibilities


  Solidifying      FOIA     Officer Relationships


  Establishing a         DHS FOIA         Compliance and Oversight Program

Conclusion




                                                PAGE                MERGEFORMA

                                                                                                                              NTG00088272
            Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 3 of 11




Executive             Summary
The Department              of Homeland        Security      DHS       has a broad mandate to

secure the nation from threats                   The    DHS       mission   is   to safeguard the

American people our homeland and our values with honor and integrity

To accomplish             this   mission     DHS      relies   on a dedicated workforce        of more

than   240000 employees                in   jobs that range from aviation             and border

security to emergency response                    from cybersecurity             analyst to chemical

facility        inspector


DHS        is   proud of the investments              made   in   our Freedom of Information Act

FOIA            program and workforce                 The Departments FOIA program

provides         the public and Department              with an immensely valuable            service

providing records that promote                   transparency        and   directly   impact and      assist      the public        while also

protecting         sensitive confidential             and private information

The    DHS        2020      2023      FOIA   Backlog      Reduction Plan includes five goals                   that   lay out a

sustainable course for containing                     and reducing the age of the backlog                in   the shortterm and

sustainably         lowering the size of the backlog                over the next three to five years                 To   achieve

success the plan addresses                  the underlying causes           of the backlog     including decentralization

technology          and   interoperability       limitations and staffing and resource constraints


The Departments              FOIA       vision   is   to embrace modern workforce             and information management

techniques          leverage technology enhance                   our systems and rebuild our processes to create a

modern mature and                 sustainable     FOIA       program        Modernization and maturation                   will    benefit

members of the            public and our staff and allow the agency to focus                       its   attention     on    its    mission
critical        operations       As   a result of these efforts        the   DHS      FOIA Program            will   achieve       its   five

goals       1    Improve Service to the Public                 2   Improve Service to the Department                   3    Improve the
FOIA        IT Infrastructure          4    Improve     FOIA       Workforce      Engagement       and        5   Strengthen the           FOIA
Policy and Regulatory                 Environment




Sincerely




James       VML        Holzer

Deputy          Chief Freedom of Information Act Officer
US     Department of Homeland                    Secretary




                                                      PAGE          MERGEFORMA

                                                                                                                                                NTG00088273
            Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 4 of 11



Introduction


The work of               DHS        employees touches                  the public on a regular

basis       An      employee with                   US      Customs and Border Protection

CBP         inspects imported consumer                            products at        US    ports of

entry from food to kids toys and other household goods                                               The

Cybersectuity                and Infrastructure               Security         Agency    CISA
ensures       you can safely connect                         to the internet         The

Transportation                 Security Administration                    TSA        ensures that

you can safely travel                   to visit         loved   ones     see    new    places     and

enjoy vacation time                    away from home                                                          CBP officers    inspect   goods      at a   US    part   of

                                                                                                               entry
                                                                 DHS      employees are also
                                                                 available      to help the public

                                                                 at   dangerous moments             in their    lives       The United             States Coast

                                                                 Guard      USCG         regularly saves people in peril and conducts

                                                                 investigations         into maritime accidents                Federal Emergency

                                                                 Management Agency                 FEMA          employees focus on helping
                                                                 people before during and                after    disasters


                                                                 DHS      employees also have a key role in protecting
                                                                 finiriampntal nartc      nf nnr cnriptu
                                                                                       WI VA SPOM VS 4 eV II S
                                                                                                          NJ
                                                                                                               riti7pnchin                            and
5FA414   necietc    tho   nrtitiir    the+    uelniret                           rgrea



declared    natural       disasters                              Immigration         Services      U SCiS        administers        the nations                 lawhil

                                                                 immigration         system and        US       Immigration and Customs
Enforcement               ICE         enforces criminal and civil                    federal laws governing             customs trade and

immigration The United                               States Secret       Service     USSS          safeguards the nations financial

infrastructure              and payment systems and protects national leaders                                    visiting      heads of state and

government designated sites and National                                        Special Security Events


In conducting               its      work      DHS         employees generate           a number

of documents                that     are of great interest to the public                    FOIA
gives the public the right to access agency                                    records     FOIA
includes           nine exemptions                  to protect certain sensitive

categories of information                           like   national      security or

personally           identifiable             information             Agencies are required
to the greatest extent possible to protect only portions                                      of         CNew    citizens   are sworn    in   at   a USCIS

records that are exempt and release                               all
                                                                        nonexempt                        ceremony

information


While the primary purpose of the                                 FOIA     is   to shed light on the governments actions and prevent

secret     laws the law                is    also used by people               who   are applying for immigration                  or other benefits

researching family history seeking business information about competitors                                                         contacts           with the

agency         and other purposes

The vast majority of requests sent to                                 DHS      are for first party records meaning that requesters are

seeking copies of information about themselves                                        previously submitted             to the government                   or

records that document                        their       interactions     with agency       officials      DHS       receives a substantial

number of           first    party requests for contents of Alien                          files   AFiles         held by      USCIS           entry exit
records held by                 CBP          biometric information held by the Office of Biometric Identity

Management                OBIM                and personnel records held throughout                        the Department                Requesters need




                                                               PAGE              MERGEFORMA

                                                                                                                                                                   NTG00088274
           Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 5 of 11



these records for personally                         critical    and often timesensitive reasons                            they might be applying for

benefits           facing    deportation or challenging                      their      employment termination                          DHS        also receives

third    party requests for these kinds of records                                 related    to    high profile people                      particularly       once the

person        is   deceased




                                                                                                                           KIM               MV1




                                                                                                                      ii




The National Records Center            in   Kansas    City    Missouri   stores   more than 20     million   immigration        files




Requests           for   A file     material comprise               the vast majority of                 DHSs     FOIA workload                         A Files
document the              life     of immigrants in the United                     States       The average          Afile          includes         around 200

pages the size of                A Files      is     increasing and varies               significantly         based on the number                       of

interactions             with    US    officials        and the amount of material submitted                               to    the government                by the

immigrant While there have been some recent                                          efforts to digitize          some of the forms                      in   A Files
the records are largely paper based                               These records           are   held and processed                      at   the National

Records Center               NRC            a vast cave located              in    Lees   Summit Missouri DHS                                uses a cave for

NRC       operations because                 the environment                is   beneficial     for paper based                 records and              is   large

enough        to    accommodate the amount of space needed                                    for
                                                                                                     storage         the facility             has an area of

nearly six football fields                     A Files might              also be located           at   one of hundreds of                   field offices

around the country                   To     process       a   FOIA       request for an         A file       USCIS must                 locate and retrieve the

file    and    digitize      its    contents       using a high speed scanner                      before the documents                       can be reviewed


DHS       also holds a number of records that are of regular interest both to                                                   first    parties        and members

of the news           media         These records might be needed by                            first    parties     for certain matters including

but not limited to applications                         for     benefits and appearances                  in   immigration               court          These records

         also be of interest to the media due to high profile incidents                                          or general public interest                           This
may
category includes                  ICE Homeland               Security Investigations                HSI       records            the results of              USCG
accident           investigations           and records generated                  by   FEMA         related     to disaster             recovery

Additionally the Department                            produces          a number       of records that are regularly requested                                by the
news media academics                         civil    society organizations and businesses                                 Commonly                requested

records in this category include                         Congressional              correspondence and contracts                              There      is   also a

great deal of interest in                   DHS       policies      including policies              related     to   ICE HSI and                   in   DHSs      efforts

to     implement high profile administration priorities                                    such as the construction                      of a wall on the

southern border




                                                              PAGE                MERGEFORMAT

                                                                                                                                                                        NTG00088275
             Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 6 of 11




The Challenge                          DHS        Backlog and Systemic Challenges

DHS      inherited     a substantial             number of pending
FOIA         requests upon creation               in 2003  The first

DHS      Annual        FOIA       Report shows              that     almost

30000         requests were pending                 at   the end of Fiscal

Year    FY 2003              According            to the    summary of
Annual        FOIA     Reports compiled                  by the Department
of Justice      DOJ      Office of Information Policy

0IP2          about    250000           requests were pending               across

the government          at    the end of          FY      2006        more than
40 percent of these requests were pending                              at   DHS
                                                                                                     George      W     Bush   signs the   Homeland   Security

Not    all    pending requests are a part of an agencys                              Appropriations         Act of 2004        at the   Department of

FOIA     backlog         In      FY 2008 OIP              issued guidelines          Homeland         Security    in   Washington         DC   Wednesday    Oct


                                                     number of                       1 2003
requiring agencies               to   report the

backlogged        requests            in their   FOIA       Annual      Reports      Overall the number of backlogged                              requests

across the government                   was 133295            the     DHS     backlog of 74879 requests constituted                             almost 57

percent of the overall                 FY 2008       backlog

FOIA     backlogs       have continued to be a systemic problem                                at   DHS     driven            in   large part by the
continued       increases in the             number of incoming                requests        While       DHS         has    made      impressive

progress on the number of requests processed                                  each year these gains have been surpassed                              by

steady       increases in the number                 of incoming requests               The backlog has also been influenced                               by
an increase       in   the complexity of requests and the volume of electronic                                          records generated by the

Department

Figure       1 FOIA     Requests             Received        Processed        and Backlog           FY     2008          FY 2018


                                      FOIA          Requests Received Processed
                                                 and Backlog                    FY09                 FY 18
                   500000

                   400000

                   300000

                   200000

                   100000

                             0

                                      FY09       FY 10     FYI   1   FYI2     FY13   FY   11        FY15    FY16         rii7        FY   IS




                                              DEIS        Backlog      N DHS Received          NDHS    Processed




Since    FY 2009 DHS                   has received an average                of 249086 requests and processed                            an average       of

249439         requests per year              Over the same time period the average                              backlog           has accounted      for

about 18 percent of the average                          number of requests received                  The percentage                 of backlog to



I
    See hapsvvwwdhsgovsitesdefaultfilespublicationsprivacyrptfoia2003pdf
2
    See httpsvvwwjusticegovoipblogfoiapost2007stunmaryannualfoiareportsfiscalyear2006




                                                          PAGE              MERGEFORMA

                                                                                                                                                            NTG00088276
         Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 7 of 11




requests          received     ranged       from a low of nine percent                  in   FY 2010        to   a high       of 36 percent        in    FY
2014 when              the   DHS      backlog         hit   a highwater         mark of 103778             requests          Between       FY     2014 and

FY 2015 DHS                  ramped up the number of requests                       processed           by 47 percent          and drove down the

backlog by 66 percent                      However between FY 2015 and FY 2018                                   the backlog          increased by

about    53       percent


The majority of the backlog                      is    held by Components               that   process     records related to immigration

in   FY 2018           these Components                      CBP    ICE USCIS and OBIM                     held 92 percent              of the

Departments backlog                       with   USCIS           responsible     for    77 percent       of the backlog               These

Components              also receive        the largest proportion of requests


DHS     is    also concerned              with reducing the backlog                of Components             that      receive a relatively small

number of requests                  each year compared to the size of the                         Components backlog                     The     ratio   of

requests          received to backlog             in   FY     2018 was more than 50 percent                      at   the    USCG TSA             and

USSS         Monthly oversight                  reports also indicate            that   the age of requests             in   the backlog         tends    to   be

higher       at   Components             that   do not primarily process immigration related                                files



Increase           in Requests             Received           and Productivity

The number of requests                     received         by   DHS      has increased in nine of the last 10 fiscal                      years         For

                                                                                the number                                             year has been in
the majority of this time period the growth                                in                      of requests               fiscal
                                                                                                                      per
the double digits              Between           FY     2014 and         FY 2015        the number        of requests received              decreased          by
only three percent                  In   FY 2016            the number      of requests received            increased by 16 percent                    and the
number of requests                  received has grown               each year since


Figure       2    Growth       in   DHS         FOIA        Production



                                                  Growth            in   DEIS    MIA         Production

                                                                   FYO9   FY13     EFYI4       FY18




                                                                                             100        increase      over 5 years
                       Requests     Received




                                                                                             92      increase         over 5 years
                       Requests     Processed




While    DHS           substantially        increased            the number of requests processed                     over the last 10 years the

growth       in    production            did not maintain pace with the growth in                         demand            DHS       increased the

number of requests                  processed         between       FY    2014 and       FY    2018 by 92 percent                   compared      to   the

number processed               between           FY    2009 and          FY 2013        The number of requests                  received       between
FY   2014 and           FY    2018 increased by 100 percent                       compared         to   the number of requests                 received

between           FY   2009 and          FY 2013




                                                             PAGE           MERGEFORMAT

                                                                                                                                                               NTG00088277
          Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 8 of 11




Figure    3   Increase       in   Requests       Processed        and Pages Released


                                         Increase     in Requests              Processed            and Pages

                                                                    Released

                    380000                                                                                                                 105

                    378000
                                                                                                                                           100
                    376000

                    374000
                                                                                                                                         95
                    372000

                    370000
                                                                                                                                         90
                    368000

                    366000                                                                                                               85

                    364000

                    362000                                                                                                               80

                                              FY17                             FY18                      FY19 Estimate


                                                      requests   processed       pages             per request




Each year the           DHS FOIA           program locates              reviews and releases more records than                                in    previous

years     DHS       creates      a significant volume             of electronic        records regarding                its   activities           Electronic

search tools have improved the                    FOIA programs                ability   to   locate records that might be

responsive        to a    FOIA      request and the number of pages released                             has increased               As     depicted        in


Figure    3   between        FY     2017 and         FY 2018       the average         number of pages released                       in   response to a

request grew from 87                to   93   an increase        of seven percent             DHS       is   on track         to   increase        the

average    number of pages released                   per request         in   FY     2019    to   more than           100         another increase of

eight   percent          Managing         the higher volume             of records also presents                 its   own     challenges with

information technology                   IT    infrastructure           technology and workforce                       constraints


DI IS Efforts to Increase                     Productivity         and Reduce            the Backlog

As   previously          noted    DHS       increased the number               of requests         processed           over the last five years by

92 percent    Key          to this       increase in productivity              was the   DHS         Privacy       Offices          initiative       to   stand

up an   enterprise wide FOIA                   processing solution               This processing             solution         made    the        FOIA
process    fully        electronic       and included features            that   increased         the ability of the              DHS     Privacy

Office and        Component FOIA                Officers to appropriately                manage and oversee operations

In   addition      to   compiling the Departments annual                         oversight     reports the             DHS         Privacy         Office

compiles      a   monthly report monitoring the number of requests                                   and appeals          received            and

processed         and the    size    of the backlog           These monthly reports also capture inforniation about the

number of pages released the age of pending requests the                                      status      of the ten oldest requests                      from

the previous        years Annual Report                to    the Attorney General and the Office of Government

Information Services              OGIS          and proactive            disclosures         These reports allow the Chief                           FOIA
Officer to identify surges                 and bottlenecks        Component FOIA Offices that might contribute to
                                                                   at                                                                                            a

backlog    increase         and     to    work with the       Component FOIA Officers to address these issues The
DHS     Privacy         Office also holds monthly calls with                     Component FOIA                   Officers to discuss

management and policy issues and                        in    January 2019 established the                       DHS FOIA            Council             The

Council    is     a forum for coordinating              cross     component            challenges        and developing               solutions




                                                     PAGE                MERGEFORMAT

                                                                                                                                                               NTG00088278
          Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 9 of 11



The    DHS       Privacy         Office frequently           provides        Components              with management                 and processing

support and           assists         Components          with backlog            reduction        efforts     A     noteworthy            example         is   the

DHS     Privacy         Offices partnership with                   OBIM            Between         FY    2014       to   FY   2017 the number of

requests       submitted          to    OBIM          drastically increased            from approximately 7000                       to   over      26000
requests         To   handle this increase in                demand          in       FY   2016 the      DHS        Privacy      Office partnered with

OBIM      leadership to execute                   an aggressive 40           day Backlog Reduction                        Plan that resulted in a 75

percent        reduction         in    OBIMs          backlog     which      resulted in a 26 percent                    reduction        in   DHSs         overall


backlog         The     DHS           Privacy     Office has continued                to   partner with        OBIM        to   control        the backlog

and as a result            of the positive             working relationship                efforts    are underway            to transfer           the   OBIM
FOIA program               to    the    DHS      Privacy     Office        Another example               is   the    DHS      Privacy          Offices

intensive       backlog          reduction        efforts    in   collaboration            with    CBP   and ICE              that   eliminated

approximately              6000        requests        from the    DHS       backlog        at    the end of       FY 2018

Components            also regularly undertake efforts                       to   reduce         the backlog         including hiring contractors

authorizing        overtime and                 initiating   a surge       as   the end of the fiscal               year draws near                 In    one
notable example in                    FY 2015          ICE eliminated           its   backlog       of about       60000        requests         using a

contract valued             at   $62      million        ICEs      efforts      resulted in a decrease               of more than 99 percent                     in

its   backlog     and contributed                to    the overall       decrease      of the      DHS      backlog by 66 percent


Figure    4 DHS                  Select        Components         Backlog FY08                    FY18


                                         DI 1S           Select     Component Backlogs                             FY08
                                                                             FY18

                      120000


                      100000


                      80000


                      60000


                      40000


                      20000



                                       17108    FY09     FY10     EYII     FY12        FY13       FY14   FYI   5    FY16      FY17        FY18


                                                      mom DHS      CEP ICE                           TISCIS


Since    FY 2015            ICE has supplemented                   its   processing with additional                      contract     support and has

maintained        its      relatively          low backlog        However ICEs                    success     highlights the          difficulty          of

maintaining backlog                    reductions        through     Component led backlog reduction                             efforts            Between       FY
2014 and        FY 2016               the number         of requests      submitted          to   USCIS       increased by 22 percent

contributing          to   an increase           in   the Departments             overall        backlog


Implementing the Backlog Reduction                                        Roadmap

There     is   no easy remedy for reducing the                           DHS FOIA           backlog           The solutions Components

regularly rely on                 hiring contractors              authorizing overtime and                    initiating        a surge        as   the end of

the fiscal      year draws near                 only       serve to improve statistics temporarily                              The number of




                                                           PAGE             MERGEFORMAT

                                                                                                                                                                      NTG00088279
          Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 10 of 11




requests received by            DHS      is       likely   to continue          to increase        and the challenges faced by the
                     will    continue        to
Components                                        grow

The     DHS FOIA Backlog                Reduction Plan 2020                        2023 lays out goals and a sustainable course for

containing        and reducing the age of the backlog                           in   the shortterm and sustainably                        lowering the

size    of the backlog over the next three to five years                                  Over the past 15 years the underlying

causes of the backlog                including decentralization technology                              and   interoperability             limitations

and    staffing     and resource constraints have caused wide fluctuation                                       in   the size of the backlog                    and

brought        negative     attention    to the Department                     This     inability to control              the backlog         has sparked

seven Government              Accountability               Office        GAO engagements3                    three Inspector General

engagements4 eight              OGIS engagements5


3
    GA018365 FOIA             Agencies       Are Implementing Requirements                     but Additional    Actions         Are Needed         Published

Jun 25 2018 httpsAvwwgaogovproductsGA018365                                            GA016667 FOIA Litigation                       Costs   For   Justice     and

Agencies       Could Not Be Fully Detennined Published Sep                         8   2016 httpswwwgaogovproductsGA016667
GAO 1582 FOIA DHS                   Should    Take Steps          to   Improve Cost Reporting and Eliminate Duplicate                     Processing

Published       Nov 19 2014 httpswwwgaogovproductsGA01582                                              GA012828 FOIA                   Additional     Actions

Can Strengthen       Agency    Efforts   to       Improve Management Published                   Jul   31 2012
httpswwwgaogovproductsGA012828                                         GA009260 FOIA DHS                 Has Taken Steps          to   Enhance      Its   Program
but Opportunities Exist        to   Improve Efficiency and CostEffectiveness                       Published     Mar 20 2009
httpswwwgaogovproductsGA009260                                         GA008344        Agencies       Are Making Progress in Reducing                     Backlog
but Additional      Guidance    Is   Needed        Published           Mar 14 2008 httpswwwgaogovproductsGA008344                                             and

GAO 0620 FOIA               Improvements Needed              to   Address      Backlogs    and Ensure Quality Published December                           21
2005 httpswwwgaogovproductsGA00620
4
    OIG18085ISPPRIV             ongoing 01G17116VR                             DHS     Review    of    Responses     to   Significant     Freedom of
Information       Act Requests       Published       September 29 2017
httpswwwoigdhsgovsitesdefaultfilesassets20170IG17116VRSep17pdf                                                             and   OIG1167 The DHS
Privacy    Office Implementation         of the Freedom of Information                  Act      Published    March 11 2011

httpswwwoigdhsgovreports201103dhsprivacyofficeimplementationfreedominformationactoig11
67marl     1
5
    US     Citizenship    and Immigration Services Efficient FOIA Process Supported                              by Strong Management                 and
Customer Service Investments             in   Technology           Can Further Improve Performance                 Office        of Government

Information       Services National Archives               and Records Administration             Published February              9    2018
httpswwwarchivesgovogisfoiacomplianceprogramagencvcompliancereportsdlisuscis                                                              Privacy Office
Meets     Chief   FOIA    Officer Responsibilities           by Aiding FOIA Implementation and Oversight and Supporting
Customer Service Office of Government                       Information Services National Archives                   and Records Administration

Published       December     27 2016 httpswwwarchivesgovogisfoiacomplianceprogramagencycompliance
reportsdhschieffoiaofficer               US         Immigration          and Customs Enforcement Strong Management Innovative                                   Use

of   Technology      and Suggested Improvements                   to   Customer Service Office of Government                     Information Services

National Archives         and Records Administration                   Published     October     18 2016 httpswwwarchivesgovogisfoia
complianceprogramagencycompliancereportsdhsice                                     United States Secret Service Management                       Controls

Technology        Support and Improved Communication Needed                             Office   of Government            Information Services National

Archives       and Records Administration            Published          July   27 2016 httpswwwarchivesgovogisfoiacompliance
programagencycompliancereportsdhsusss                                  US   Customs and Border Protection Good Management                                 Practices

in   Place Clear Communication and Increased Technology                            Use Needed Office of Government                      Information

Services       National Archives      and Records Administration                   Published     March    9   2016
httpswwwarchivesgovogisfoiacomplianceprogramagencycompliancereportsdhscbp                                                                US     Transportation

Security    Administration      Management           Oversight          Training     on Technology       Use and      Clear      Communication with

Requesters      Needed      Office of   Government           Information Services National Archives                   and Records         Administration

Published       January     11 2016 httpswwwarchivesgovogisfoiacomplianceprogramagencvcompliance
reportsdhstsa         United States Coast Guard Effective Management                             of Decentralized         Program Better Use of

Technology   and Improved Communication with Requesters Needed Office of Government                                                   Information     Services

National Archives and Records Administration Published September 25 2015

httpswwwarchivesgovogisfoiacomplianceprograinagencycoinpliancereportsdhsuscg                                                              and




                                                       PAGE                 MERGEFORMA

                                                                                                                                                                 NTG00088280
         Case 3:19-cv-03512-WHO Document 71-10 Filed 09/30/20 Page 11 of 11



two Congressional                hearings6        and countless media stories                 In   order to be successful            the plan

addresses       the underlying causes of the backlog                      by   calling      for the creation of organizational

performance metrics improved service to our stakeholders                                       investment         in   and leveraging of

technology improved workforce                         engagement and planning and undergirding                              FOIA     operations

with sound policy


FO     IA Backlog                Reduction             Goals

In order to improve service to the public                        the    DHS FOIA program                needs      a unified approach that

accounts     for differences           in   the type and volume of requests received across                             the agency         In

February        2019       the   DHS   Privacy       Office created        a blue print for this unified approach by issuing

FOIA      performance            metrics for       Components            The goal of the metrics which                    were influenced             by
discussion        with     Component FOIA              Officers     is   to set challenging            but achievable            backlog
reduction       goals

In the June 2018               GAO   report       FOIA       Agencies Are Implementing Requirements but Additional
Actions     Are      Needed7          evaluating       progress by agencies
                                                                                       in   implementing the              FOIA      Improvement
Act of 2016              GAO     recommended          that   performance metrics are valuable for assessing the
effectiveness            of backlog reduction          efforts   and ensuring          that    senior leadership supports backlog

reduction       efforts        The goal of        DHSs       performance        metrics       is   two fold to         set clear    expectations

for   Component FOIA                 performance and to           assist    Component              leadership and        FOIA      Officers in

assessing any additional               resources needed to achieve                backlog reduction

While     we    expect the performance                metrics to be an important aspect                     of improving our service to
the public        DHS       must also address some of the issues with decentralized                                 operations that have

frustrated      past backlog          reduction      efforts     Components           have independent responsibility for

establishing operating and appropriately                         resourcing       their     FOIA      operations subject to oversight

by the    DHS        Privacy      Office         Decentralization        of the   FOIA      program         at   the Department        causes

problems        in
                     program coordination              and workforce           management            making       it   difficult   for the   DHS
FOIA      enterprise to share           manpower         coordinate         surge efforts and plan for future challenges


Key    to addressing            some of the        challenges    created       by decentralized            operations      is   clarifying      the

DHS      Chief FOIA Officers                authorities      and delineating          Component            responsibilities         through

management policies                  directives      and instructions           Specifically         the    DHS        Privacy     Office must

have influence            in   the recruitment selection and rating of                    Component FOIA                  Officers    and insight

into the   Components FOIA budgeting                          process and any plans to reorganize                       FOIA       operations


As    noted previously             the Departments progress has been overcome                               by continual increases              in

demand          In order to be successful              the   DHS FOIA program                  must continue            to evolve      The

Departments              FOIA     vision    is   to embrace modern           workforce         and information management




Federal Emergency              Management        Agency Management         Controls    Better      Use of Technology and Improved
Communication with Requesters Needed Office of Government                             Information     Services National Archives           and

Records    Administration         Published September          18 2015 httpswwwarchivesgovogisfoiacompliance
programagencycompliancereportsdhsfema
6
    Ensuring Compliance with the Freedom of Information Act House Committee on Oversight and Government
Reform     June      3   2015 httpsrepublicansoversighthousegovhearingensuringagencvcompliancewiththe
freedomofinformationactfoia and                      Why     Isnt the    Department    of Homeland         Security     Meeting the Presidents
Standard   on   FOIA           House Committee on Oversight and Government                    Reform March 31 2011
httpsfasorgsgpcongress2011dhsfoiapdf
    See httpswwwgaogovproductsGA018365




                                                      PAGE             MERGEFORMA

                                                                                                                                                      NTG00088281
